379 F.2d 320
UNITED STATES of America, Appellee,v.Harold Wayne GREENWELL, alias Harold W. 3X, Appellant.
No. 10987.
United States Court of Appeals Fourth Circuit.
Argued May 2, 1967.
Decided May 29, 1967.

Robert M. Alexander, Arlington, Va., (Court-assigned counsel), for appellant.
Stefan C. Long, Asst. U. S. Atty. (C. V. Spratley, Jr., U. S. Atty., on brief), for appellee.
Before SOBELOFF, BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Having waived jury trial, Greenwell was convicted of escaping from Lorton Reformatory in violation of 18 U.S.C. § 751 and sentenced to a term of one year to begin upon expiration of sentences he was then serving. At trial, the Government established Greenwell's original reception as a prisoner at Lorton and his unauthorized departure. Taking the stand in his own behalf, Greenwell testified that he left Lorton in the company of a person whom he assumed to be a prison employee to help deliver furniture to Washington, D. C. He further testified that upon their arrival in Washington, his companion told him to do some window shopping, and that when he returned he was unable to locate this individual. His explanation for not turning himself over to the authorities was that, being a Black Muslim, he feared persecution.


2
On appeal, Greenwell's sole contention is that the Government failed to prove its case beyond a reasonable doubt. The Government's evidence established a prima facie case of escape and the District Court, as the trier of fact, was not obligated to accept Greenwell's narrative, particularly in view of his failure to name or produce the "mystery man" whom he accompanied to Washington.

The judgment of the District Court is

3
Affirmed.